                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    JOSEPH STEPHAN POTTER,                    Case No. 3:19-cr-00064-SLG

                           Defendant.


                 ORDER REGARDING MOTION REQUESTING JUDICIAL
                             RECOMMENDATION

         Before the Court at Docket 44 is defendant Joseph Stephan Potter’s Motion

for Judicial Recommendation for Transfer to Residential Reentry Center or Home

Confinement. Mr. Potter seeks a recommendation from this Court that the Bureau

of Prisons (BOP) place him in a residential reentry center or home confinement for

the remainder of his sentence, which is approximately eight months.1           The

government responded in opposition at Docket 45. The U.S. Probation Office filed

a sealed investigation report at Docket 46.

         On March 6, 2020, this Court sentenced Mr. Potter to 24 months

imprisonment after he pleaded guilty to Possession of a Controlled Substance

(Marijuana) with Intent to Distribute.2 Mr. Potter is housed at the Nevada Southern


1
    Docket 44 at 1–2.
2
    Docket 41.




            Case 3:19-cr-00064-SLG Document 47 Filed 07/31/20 Page 1 of 6
Detention Center (NSDC), a private facility that contracts with the U.S. Marshals

Service and is not operated by the BOP.3 Mr. Potter’s release date is estimated

as March 6, 2021.4 Mr. Potter asserts that placement in a reentry center or release

to home confinement to reside with his former attorney and family friend is

warranted so that he can minimize his risk of contracting COVID-19 while

incarcerated and because there are no programming or treatment options

available to him at the NSDC.5 The government responds that Mr. Potter has not

submitted any medical records to confirm his claimed asthma or stomach

conditions and that Mr. Potter should serve the full 24-month sentence that the

parties agreed to in their plea agreement and as imposed by the Court.6 The U.S.

Probation Office recommends that Mr. Potter’s request be denied because there

is no verified medical information indicating that Mr. Potter is particularly

susceptible to COVID-19 and because Mr. Potter poses a threat to the community.7

         Mr. Potter seeks a judicial recommendation pursuant to “the Second Chance

Act (SCA), the First Step Act (FSA), the Coronavirus Aid, Relief, and Economic

Security Act (‘CARES Act’) and Attorney General Barr’s Memoranda regarding



3
    Docket 44 at 2.
4
    www.bop.gov/inmateloc/ (last accessed July 30, 2020).
5
    Docket 44 at 2, 8–11.
6
 Docket 45 at 2–3; see also Docket 44 at 8 (describing asthma and “some kind of painful
stomach growth”).
7
    Docket 46 at 3–4.

Case No. 3:19-cr-00064-SLG, United States v. Potter
Order Re Motion Requesting Judicial Recommendation
Page 2 of 6
            Case 3:19-cr-00064-SLG Document 47 Filed 07/31/20 Page 2 of 6
Prioritization of Home Confinement.”8 Of those, only the Second Chance Act

authorizes or contemplates the recommendation of the sentencing court as a factor

to be considered by the BOP.

          Congress has made BOP responsible for determining where to place federal

inmates after entry of judgment.9 The Second Chance Act of 2007 increased

inmates’ eligibility for placement in a residential reentry center from 6 to 12 months

“under conditions that will afford that prisoner a reasonable opportunity to adjust

to and prepare for the reentry of that prisoner into the community.”10 Prior to the

CARES Act, BOP could place an inmate in home confinement “for the shorter of

10 percent of the term of imprisonment . . . or 6 months.”11 The CARES Act now

authorizes the Director of the Bureau of Prisons to lengthen the maximum amount

of time that a prisoner may be placed in home confinement as the Director finds

appropriate.12 However, the Second Chance Act does not require that the BOP

place a particular inmate in a residential reentry center or home confinement, and

while the Court may make a recommendation for placement, “a district court’s

recommendation to the [BOP] is just that—a recommendation.”13


8
    Docket 44 at 1.
9
    18 U.S.C. § 3621(b).
10
     Pub. L. 110-199, § 251, 122 Stat. 657 (2008), codified at 18 U.S.C. § 3624(c)(1).
11
     Pub. L. 110-199, § 251, 122 Stat. 657 (2008), codified at 18 U.S.C. 3624(c)(2).
12
     Pub. L. 116-136, § 12003, 134 Stat. 281, 516 (2020).
13
     United States v. Cebellos, 671 F.3d 852, 855 (9th Cir. 2011).

Case No. 3:19-cr-00064-SLG, United States v. Potter
Order Re Motion Requesting Judicial Recommendation
Page 3 of 6
            Case 3:19-cr-00064-SLG Document 47 Filed 07/31/20 Page 3 of 6
          In considering Mr. Potter’s request pursuant to the Second Chance Act, the

Court has reviewed each party’s sentencing memoranda and the Presentence

Report, all of which were submitted earlier this year for sentencing.14 While the

federal crime of conviction was a non-violent marijuana offense, Mr. Potter’s

criminal history at the time of sentencing included marijuana crimes and multiple

charges of driving while impaired.15 It also included a 2013 conviction for domestic

violence assault in which Mr. Potter caused the victim to lose consciousness and

a 2017 conviction for unlawful contact in which Mr. Potter used a gun and

threatened to kill his infant son and himself during an argument with his son’s

mother.16 The U.S. Probation Office reports that Mr. Potter has six state cases

pending, all of which include allegations that Mr. Potter violated domestic violence

protective orders in 2018.17 The Probation Office concluded that “the defendant

has shown a willingness to employ force against his domestic partners.” 18 Based

on this criminal history, the Court finds that Mr. Potter will present a risk to the

community when he is released, particularly to his domestic partners.




14
     See Docket 32; Docket 34; Docket 36.
15
     Docket 32 at 10–12.
16
     Docket 32 at 11–12.
17
     Docket 46 at 2–3.
18
     Docket 46 at 4.

Case No. 3:19-cr-00064-SLG, United States v. Potter
Order Re Motion Requesting Judicial Recommendation
Page 4 of 6
            Case 3:19-cr-00064-SLG Document 47 Filed 07/31/20 Page 4 of 6
          The Court has also considered BOP’s internal criteria for assessing inmates

for release to home confinement in light of the COVID-19 pandemic.19 The BOP’s

non-exhaustive list of factors includes the age and vulnerability of the inmate to

COVID-19, the security level of the facility currently holding the inmate, the

inmate’s conduct in prison, the inmate’s PATTERN score,20 the inmate’s re-entry

plan, and the inmate’s crime of conviction. Here, Mr. Potter is 39 years old and

has not substantiated his claimed medical issues that could make him particularly

vulnerable to COVID-19.21 And Mr. Potter does not provide any information in his

motion with respect to his security level, conduct in prison, or PATTERN score.22

Mr. Potter’s proposed re-entry plan would have him reside in the Anchorage area

in an RRC or with a family friend,23 which could be of concern if the alleged victim

in the six pending court cases pending in Anchorage Superior Court currently

resides in the Anchorage area as well. And the Court finds that generalized risks



19
   Memorandum from Attorney Gen. William P. Barr to Dir. of Bureau of Prisons (Mar. 26, 2020),
available at www.bop.gov/resources/news/pdfs/20200405_covid-19_home_confinement.pdf
(last accessed July 30, 2020).
20
  PATTERN is the Department of Justice’s Prisoner Assessment Tool Targeting Estimated Risk
and Needs.
21
  Mr. Potter asserts in his motion that he has asthma and “stomach issues.” Docket 44 at 8.
The Final Presentence Report, dated January 21, 2020, identified only Tourette’s Syndrome as
a health issue. Docket 32 at 18.
22
  The probation officer indicates that he requested Mr. Potter’s performance records from
NSDC but had not received them by the date of his report. Docket 46 at 1. The Final
Presentence Report noted that Mr. Potter “complied with Department of Corrections officials
while detained on pretrial supervision.” Docket 32 at 7.
23
     Docket 44 at 7.

Case No. 3:19-cr-00064-SLG, United States v. Potter
Order Re Motion Requesting Judicial Recommendation
Page 5 of 6
            Case 3:19-cr-00064-SLG Document 47 Filed 07/31/20 Page 5 of 6
of COVID-19 to those in a correctional institution do not independently justify

making such a recommendation.24

       In light of the foregoing, IT IS ORDERED that Mr. Potter’s request for a Court

recommendation set forth in the motion at Docket 44 is DENIED.

       DATED this 31st day of July, 2020, at Anchorage, Alaska.

                                            /s/ Sharon L. Gleason
                                            UNITED STATES DISTRICT JUDGE




24 Cf. United States v. Fuller, No. CR17-0324JLR, 2020 WL 2557337, at *5 (W.D. Wash. May
20, 2020) (finding that vague claims that conditions of confinement are “ripe” for COVID-19
infections and generalized concerns about the COVID-19 pandemic are not sufficient to
establish the extraordinary and compelling reasons necessary to justify compassionate release);
United States v. Boatwright, No. 219CR00301GMNDJA, 2020 WL 1639855, at *5 (D. Nev. Apr.
2, 2020) (“The Court is mindful of the unprecedented magnitude of the COVID-19 pandemic and
the extremely serious health risks it presents, particularly within the jail and prison setting.
However, in that context, a [pretrial detainee] should not be entitled to temporary release under
§ 3142(i) based solely on generalized COVID-19 fears and speculation.”).
Case No. 3:19-cr-00064-SLG, United States v. Potter
Order Re Motion Requesting Judicial Recommendation
Page 6 of 6
         Case 3:19-cr-00064-SLG Document 47 Filed 07/31/20 Page 6 of 6
